Title: From George Washington to François-Jean de Beauvoir, marquis de Chastellux, 21 March 1781
From: Washington, George
To: Chastellux, François-Jean de Beauvoir, marquis de


                  
                     New Windsor Mar. 21st 1781
                  
                  I arrived, my dear Chevalr, at these my Quarters in the fore noon of yesterday; after passing over very bad roads & riding thro very foul weather without any damage—I must again give vent to that sensibility wch your goodness has impressed me with—and again thank you for all those civilities which your politeness heaped up on me at Rhode Island—I shall be greateful for them—& shall wish for oppertunities to prove the sincerity of these professions.
                  G. Britain is at War with the Dutch—the Manifesto & declaration of that Court I have done myself the honr to transmit to the Count de Rochambeau.  We have it by report that Adml Des Touches is safe arrived in Hampton Road.  A number of Militia under the command of Baron de Steuben were hovering round Arnold, ready to co-operate with Genl Viominel & the Marqs de la fayette in the moment of their debarkation—the latter of whom had advanced his detachment to Annapolis to receive more readily the protection & Convoy of the Frigates of Monsr Destouches.
                  General Greene by my last Accts was gathering strength—Ld Cornwallis was retreating but the object of his retrograde movement was uncertain—a little time must discover it.
                  Will you do me the favor to present my respects to Genl Viominel & those Gentn to whom I am indebted for unbounded civilities; & do me the justice to believe that with sentimts of purest regard & the warmest personal attachment—I have the honr to be Dr Sir Yr Most Obedt
                  
                  
                                       
                            Go: Washington
                            
                        